
	

113 HR 4522 IH: Green Bank Act of 2014
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4522
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Van Hollen (for himself, Mr. Blumenauer, Ms. Esty, Mr. Himes, Mr. Connolly, Ms. Norton, Ms. Slaughter, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish the Green Bank to assist in the financing of qualified clean energy projects and
			 qualified energy efficiency projects.
	
	
		1.Capitalization, Method of Capital Stock Payments, Issuance of Green BondsChapter 31 of title 31, United States Code, is amended by adding after section 3102 the following
			 new section:
			
				3102A.Green Bonds
					(a)Initial CapitalizationThe Secretary of the Treasury shall issue bonds (in this section referred to as Green Bonds) in the amount of $10,000,000,000 on the credit of the United States to acquire capital stock of
			 the Green Bank (established under section 9801 of this title), of which
			 not more than $200,000,000 shall be used for costs that the Green Bank
			 incurs for its first year in order to provide loans, loan guarantees, debt
			 securitization, insurance, portfolio insurance, and other forms of
			 financing support or risk management for qualified clean energy projects
			 and qualified energy efficiency projects (as such terms are defined under
			 such section). Stock certificates evidencing ownership in the Green Bank
			 shall be issued by the Green Bank to the Secretary of the Treasury, to the
			 extent of payments made for the capital stock of the Green Bank.
					(b)Future CapitalizationUpon the request of the Bank, the Secretary of the Treasury shall issue additional Green Bonds on
			 the credit of the United States to acquire additional capital stock of the
			 Green Bank in an aggregate amount not to exceed $50,000,000,000
			 outstanding at any one time.
					(c)Denominations and MaturityGreen Bonds shall be in such forms and denominations, and shall mature within such periods, as
			 determined by the Secretary of the Treasury.
					(d)InterestGreen Bonds shall bear interest at a rate not less than the current average yield on outstanding
			 market obligations of the United States of comparable maturity during the
			 month preceding the issuance of the obligation as determined by the
			 Secretary of the Treasury.
					(e)GuaranteedGreen Bonds shall be fully and unconditionally guaranteed both as to interest and principal by the
			 United States, and such guaranty shall be expressed on the face of each
			 bond.
					(f)Lawful InvestmentsGreen Bonds shall be lawful investments, and may be accepted as security for all fiduciary, trust,
			 and public funds, the investment or deposit of which shall be under the
			 authority or control of the United States or any officer or officers
			 thereof..
		2.Green BankTitle 31, United States Code, is amended by adding the following new chapter at the end thereof:
			
				98Green Bank
					
						Sec.
						9801. Green Bank.
					9801.Green Bank
						(a)Short titleThis section may be cited as the Green Bank Act of 2014.
						(b)PurposesThe purposes of this section are as follows:
							(1)To evaluate and coordinate financing for qualified clean energy projects and qualified energy
			 efficiency projects.
							(2)To provide loans, loan guarantees, debt securitization, insurance, portfolio insurance, and other
			 forms of financing support or risk management to qualified clean energy
			 projects and qualified energy efficiency projects.
							(3)To facilitate—
								(A)efficient tax equity markets for qualified clean energy projects; and
								(B)the financing of long-term clean energy purchasing by governmental and non-governmental
			 not-for-profit entities.
								(4)To foster—
								(A)the development and consistent application of transparent underwriting standards, standard
			 contractual terms, and measurement and verification protocols for
			 qualified clean energy projects and qualified energy efficiency projects;
								(B)the creation of performance data that enables effective underwriting, risk management, and
			 pro forma modeling of financial performance of qualified clean energy
			 projects and qualified energy efficiency projects to support primary
			 financing markets and stimulate development of secondary investment
			 markets for clean energy projects and energy efficiency projects; and
								(C)the level of financing support for qualified clean energy projects and qualified energy efficiency
			 projects necessary to advance vital national objectives, including—
									(i)achieving energy independence from foreign energy sources;
									(ii)abating climate change by increasing zero or low carbon electricity generation and transportation
			 capabilities;
									(iii)realizing energy efficiency potential in existing infrastructure;
									(iv)easing the economic effects of transitioning from a carbon-based economy to a clean energy economy;
									(v)achieving job creation through the construction and operation of qualified clean energy projects
			 and qualified energy efficiency projects;
									(vi)fostering long-term domestic manufacturing capacity in the clean energy and energy efficiency
			 industries; and
									(vii)complementing and supplementing other clean energy and energy efficiency legislation at the Federal
			 or State level.
									(c)DefinitionsIn this section:
							(1)BankThe term Bank means the Green Bank established under subsection (d).
							(2)BoardThe term Board means the Board of Directors of the Bank.
							(3)Clean Energy projectThe term clean energy project means any electricity generation, transmission, storage, heating, cooling, transportation,
			 distribution, industrial process, or manufacturing project whose primary
			 purpose is the deployment, development, or production of an energy system
			 or technology that avoids, reduces, or sequesters air pollutants or
			 anthropogenic greenhouse gases, including the following:
								(A)Solar.
								(B)Wind.
								(C)Geothermal.
								(D)Biomass.
								(E)Hydropower.
								(F)Ocean and hydrokinetic.
								(G)Fuel cell.
								(H)Advanced battery.
								(I)Carbon capture and sequestration.
								(J)Next generation biofuels from nonfood feedstocks.
								(K)Alternative vehicle fuel infrastructure.
								(L)Nuclear.
								(4)Energy Efficiency projectThe term energy efficiency project means any project, technology, function, or measure that results in the reduction of energy use
			 required to achieve the same level of service or output prior to the
			 application of such project, technology, function, or measure, or
			 substantially reduces greenhouse gas emissions relative to emissions that
			 would have occurred prior to the application of such project, technology,
			 function, or measure.
							(5)Green BondThe term Green Bond means a bond issued pursuant to section 3102A of this title.
							(6)Qualified Clean Energy ProjectThe term qualified clean energy project means a clean energy project that—
								(A)is carried out domestically within the territorial borders of the United States;
								(B)stays current on interest and debt payment obligations;
								(C)pays wages in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly
			 referred to as the Davis-Bacon Act);
								(D)if for nuclear power, is funded by the Bank only after all other existing Federal financial support
			 has been expended; and
								(E)satisfies any other conditions established by the Bank and published in the Federal Register.
								(7)Qualified Energy Efficiency ProjectThe term qualified energy efficiency project means an energy efficiency project, including smart grid technologies and functions characterized
			 in section 1301 of the Energy Independence and Security Act of 2007 and
			 end-use technologies for efficiency gains in new construction and across
			 existing infrastructure that—
								(A)is carried out domestically within the territorial borders of the United States;
								(B)stays current on interest and debt payment obligations;
								(C)pays wages in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly
			 referred to as the Davis-Bacon Act); and
								(D)satisfies any other conditions established by the Bank and published in the Federal Register.
								(8)State clean energy financing institutionThe term State clean energy financing institution means an independent entity, quasi-independent entity, or an entity within a State agency or
			 financing authority established by a State to—
								(A)provide low-cost or long-term financing support or credit enhancements, including loan guarantees
			 and loan loss reserves, for qualified clean energy projects or qualified
			 energy efficiency projects; and
								(B)create liquid markets for these projects including warehousing and securitization, or take other
			 steps to reduce financial barriers to the deployment of existing and
			 innovative clean energy and energy efficiency projects. State clean energy
			 financing institutions may enter into partnerships with private entities.
								(d)Green Bank
							(1)Establishment of CorporationThere is established a corporation to be known as the Green Bank that shall be wholly owned by the
			 United States.
							(2)Independent corporationThe Bank shall be an independent corporation. Neither the Bank nor any of its functions, powers, or
			 duties shall be transferred to or consolidated with any other department,
			 agency, or corporation of the Government unless the Congress provides
			 otherwise.
							(3)CharterThe Bank shall be chartered for 20 years from the date of enactment of this section.
							(4)Governance
								(A)Board of Directors of the Bank
									(i)In generalThe Bank shall be under the direction of a Board of Directors.
									(ii)MembershipThe Board shall consist of 11 members, as follows:
										(I)The Secretary of Energy or the Secretary's designee.
										(II)The Secretary of the Treasury or the Secretary's designee.
										(III)The Secretary of the Interior or the Secretary's designee.
										(IV)The Secretary of Agriculture or the Secretary's designee.
										(V)The Secretary of Transportation or the Secretary's designee.
										(VI)6 members appointed by the President of the United States including a Chief Executive Officer, 1
			 member with expertise regarding renewable energy, 1 member with expertise
			 regarding energy efficiency, 1 member with expertise regarding electric
			 utilities, 1 member with expertise regarding consumer affairs, and 1
			 member with expertise regarding sustainable transportation.
										(iii)Quorum6 members of the Board shall constitute a quorum.
									(iv)BylawsThe Board shall adopt, and may amend, such bylaws as are necessary for the proper management and
			 functioning of the Bank, and shall, in such bylaws, designate the
			 vice presidents and other officers of the Bank and prescribe their duties.
									(v)TermsThe initial terms of the members of the Board shall be 4 years. For terms beginning after the first
			 4 years following the date of the enactment of this section, the Board
			 shall create staggered terms of 2, 3, and 4 years for members of the
			 Board.
									(vi)VacanciesAny vacancy on the Board shall be filled in the same manner in which the original appointment was
			 made.
									(vii)Interim appointmentsAny member appointed to fill a vacancy occurring before the expiration of the term for which such
			 member’s predecessor was appointed shall be appointed only for the
			 remainder of such term.
									(viii)ReappointmentMembers of the Board may be reappointed for additional terms of service as members of the Board.
									(ix)Continuation of serviceAny member of the Board whose term has expired may continue to serve on the Board until the earlier
			 of—
										(I)the date on which such member’s successor is appointed; or
										(II)the end of the 6-month period beginning on the date such member’s term expires.
										(x)ChairmanThe Board shall select a Chairman from among its members.
									(B)Executive Vice PresidentThe Chief Executive Officer shall appoint an Executive Vice President who—
									(i)shall serve as Chief Executive Officer of the Bank during the absence or disability of, or in the
			 event of a vacancy in the office, of Chief Executive Officer; and
									(ii)shall at other times perform such functions as the Chief Executive Officer may prescribe.
									(C)Policies and ProceduresAt the request of any 2 members of the Board, the Chairman shall place an item pertaining to the
			 policies or procedures of the Bank on the agenda for discussion by the
			 Board. Not later than 30 days after the date such a request is made, the
			 Chairman shall hold a meeting of the Board at which such item shall be
			 discussed.
								(D)Conflicts of interestNo director, officer, attorney, agent, or employee of the Bank shall in any manner, directly or
			 indirectly, participate in the deliberation upon, or the determination of,
			 any question affecting such individual’s personal interests, or the
			 interests of any corporation, partnership, or association in which such
			 individual is directly or indirectly personally interested.
								(5)Hiring and Contracting authority
								(A)ContractingThe Bank may employ or otherwise contract with banks, credit agencies, attorneys, and other third
			 parties at customary commercial rates.
								(B)HiringNotwithstanding any otherwise applicable Federal rules and regulations, the Bank may employ and
			 otherwise contract with employees and provide compensation to such
			 employees at prevailing rates for compensation for similar positions in
			 private industry.
								(6)Sunset
								(A)Expiration of charterThe Bank shall continue to exercise its functions until all obligations and commitments of the Bank
			 are discharged, even after its charter has expired.
								(B)Prior obligationsNo provisions of this subsection shall be construed as preventing the Bank from—
									(i)acquiring obligations prior to the date of the expiration of its charter which mature subsequent to
			 such date;
									(ii)assuming, prior to the date of the expiration of its charter, liability as guarantor, endorser, or
			 acceptor of obligations which mature subsequent to such date;
									(iii)issuing, prior or subsequent to the date of the expiration of its charter, for purchase by the
			 Secretary of the Treasury or any other purchasers, its notes, debentures,
			 bonds, or other obligations which mature subsequent to such date; or
									(iv)continuing as a corporation and exercising any of its functions subsequent to the date of the
			 expiration of its charter for purposes of orderly liquidation, including
			 the administration of its assets and the collection of any obligations
			 held by the Bank.
									(e)Lending, Financing, Expenditures
							(1)In generalThe Bank shall establish a program to provide on a competitive basis loans, loan guarantees, debt
			 securitization, insurance, portfolio insurance, and other forms of
			 financing support or risk management, as the Bank determines appropriate,
			 for any qualifying clean energy project or qualifying energy efficiency
			 project.
							(2)RequirementsThe Bank may only provide financing support (including loans, loan guarantees, debt securitization,
			 insurance, portfolio insurance, and other forms of financing support or
			 risk management under paragraph (1)) if—
								(A)such support is commercially reasonable and does not exceed 80 percent of the capitalization of the
			 qualified clean energy project or qualified energy efficiency project;
								(B)is secured by the underlying project or such other collateral as the Chief Executive Officer of the
			 Bank determines appropriate; and
								(C)in the judgment of the Chief Executive Officer—
									(i)the private credit market is not providing adequately low-priced financing to enable otherwise
			 credit worthy entities to carry out qualified clean energy projects and
			 qualified energy efficiency projects;
									(ii)such financing support would facilitate construction or expansion of a qualified clean energy
			 project or qualified energy efficiency project at an accelerated rate; or
									(iii)such financing support would stimulate, aid, or otherwise support domestic manufacturing of
			 finished products or component parts used in clean energy projects or
			 energy efficiency projects.
									(3)State clean energy financing institutions
								(A)Co-fundingThe Bank may co-fund a qualified clean energy project or qualified energy efficiency project with a
			 State clean energy financing institution.
								(B)EstablishmentThe Bank may make up to $500,000,000 available through a low-interest loan for the establishment of
			 a State clean energy financing institution if the clean energy financing
			 institution—
									(i)provides at least an equal amount for establishing such institution; and
									(ii)uses funding from the Bank only for the purposes described in this section.
									(4)Financing activities
								(A)In generalThe Bank may facilitate financing transactions in tax equity markets and long-term purchasing of
			 clean energy by governmental and non-governmental not-for-profit entities,
			 to the degree and extent that the Bank determines such financing activity
			 is appropriate and consistent with carrying out the terms of this section.
								(B)Securitization
									(i)AuthorityThe Bank may, upon such terms and conditions as the Bank considers appropriate, guarantee the
			 timely payment of principal of and interest on securities that are—
										(I)issued by any issuer approved for the purposes of this subparagraph by the Bank; and
										(II)based on and backed by a trust or pool composed of loans made pursuant to this section.
										(ii)FeesThe Bank may collect from the issuer of a security guaranteed under this subparagraph a reasonable
			 fee for the guarantee under this subparagraph.
									(iii)PaymentsIf an issuer fails to make any payment of principal of or interest on any security guaranteed under
			 this subparagraph, the Bank shall make such payment as and when due, and
			 upon such payment shall be subrogated fully to the rights satisfied by
			 such payment.
									(iv)DefaultThe Bank may, in connection with any guaranty under this subparagraph, whether before or after any
			 default, provide by contract with the issuer for the extinguishment, upon
			 default by the issuer, of any redemption, equitable, legal, or other
			 right, title, or interest of the issuer in any loan or loans constituting
			 the trust or pool against which the guaranteed securities are issued, and
			 with respect to any issue of guaranteed securities, in the event of
			 default and pursuant otherwise to the terms of the contract, the loans
			 that constitute such trust or pool shall become the absolute property of
			 the Bank subject only to the unsatisfied rights of the holders of the
			 securities based on and backed by such trust or pool.
									(v)Effect of other lawsNo State or local law, and no Federal law (except Federal law enacted expressly in limitation of
			 this subparagraph after the effective date of this subparagraph), shall
			 preclude or limit the exercise by the Bank of—
										(I)its power to contract with the issuer on the terms stated in clause (iv);
										(II)its rights to enforce any such contract with the issuer; or
										(III)its ownership rights, as provided in clause (iv), in the loans constituting the trust or pool
			 against which the guaranteed securities are issued.
										(5)TrustsThe Bank is authorized to create, accept, execute, and otherwise administer in all respects trusts,
			 receiverships, conservatorships, liquidating or other agencies, or other
			 fiduciary and representative undertakings and activities, as appropriate
			 for financing purposes. Instruments issued by the Bank pursuant to this
			 section are, to the same extent as securities which are direct obligations
			 of or obligations guaranteed as to principal or interest by the United
			 States, exempt securities within the meaning of laws administered by the
			 Securities and Exchange Commission.
							(6)FeesIn addition to fees authorized under paragraph (4)(B)(ii), the Bank shall assess reasonable fees on
			 its activities, including loans, loan guarantees, insurance, portfolio
			 insurance, and other forms of financing support or risk management it
			 provides so as to cover its reasonable costs and expenses, consistent with
			 the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), provided the
			 Bank operates as a not-for-profit entity.
							(7)Appropriations and retention of receiptsFor purposes of the Federal Credit Reform Act, funds made available to the Green Bank pursuant to
			 section 3102A for carrying out this section are appropriated to the Green
			 Bank for the purposes described in the section. Receipts collected by the
			 Green Bank, consistent with the Federal Credit Reform Act, shall be
			 considered to have been provided in advance in an appropriations act, and
			 shall remain available to the Green Bank until expended.
							(8)Environmental reviewIn providing any financing support under this section, the Bank may, with the concurrence of the
			 Council on Environmental Quality, adopt by reference and rely on any
			 applicable categorical exclusion or environmental review promulgated by
			 any other Federal Agency pursuant to the National Environmental Policy Act
			 of 1969 (Public Law 91–190).
							(9)Immunity from impairment, limitation, or restriction
								(A)In generalAll rights and remedies of the Bank shall be immune from impairment, limitation, or restrictions by
			 or under—
									(i)any law (other than a law enacted by Congress expressly in limitation of this paragraph) that
			 becomes effective after the acquisition by the Bank of the subject or
			 property on, under, or with respect to which the right or remedy arises or
			 exists or would so arise or exist in the absence of the law; or
									(ii)any administrative or other action that becomes effective after the acquisition.
									(B)State LawThe Bank may conduct its business without regard to any qualification or law of any State relating
			 to incorporation.
								(10)Taxation
								(A)In generalSubject to subparagraph (B), the Bank (including its activities, capital, reserves, surplus and
			 income) shall be exempt from all taxation imposed by any State or local
			 political subdivision of a State.
								(B)Real PropertyAny real property of the Bank shall be subject to taxation by a State or political subdivision of a
			 State to the same extent according to the value of the real property as
			 other real property is taxed.
								(11)Power to remove; jurisdictionNotwithstanding any other provision of law, any civil action, suit, or proceeding to which the Bank
			 is a party shall be deemed to arise under the laws of the United States,
			 and the United States district courts shall have original jurisdiction.
			 The Bank may, without bond or security, remove any such action, suit, or
			 proceeding from a State court to a United States district court or to the
			 United States District Court for the District of Columbia.
							(12)Spending safeguards
								(A)In generalThe Chief Executive Officer of the Bank—
									(i)shall require any entity receiving financing support (including a loan, loan guarantee, debt
			 securitization, insurance, portfolio insurance, and other forms of
			 financing support or risk management) pursuant to this section to report
			 quarterly, in a format specified by the Chief Executive Officer, on such
			 entity’s use of such support and its progress fulfilling the objectives
			 for which such support was granted, and the Chief Executive Officer shall
			 make these reports available to the public;
									(ii)may establish additional reporting and information requirements for any recipient of financing
			 support made available pursuant to this section;
									(iii)shall establish appropriate mechanisms to ensure appropriate use and compliance with all terms of
			 any financing support made available pursuant to this section;
									(iv)may, in addition to and consistent with any other authority under applicable law, deobligate
			 financing support made available pursuant to this section to entities that
			 demonstrate an insufficient level of performance, or wasteful or
			 fraudulent spending, as defined in advance by the Chief Executive Officer,
			 and award these funds competitively to new or existing applicants
			 consistent with this section;
									(v)shall create and maintain a fully searchable database, accessible on the Internet (or successor
			 protocol) at no cost to the public, that contains at least—
										(I)a list of each entity that has applied for a loan, loan guarantee, insurance, portfolio insurance,
			 or other forms of financing support or risk management under this section;
										(II)a description of each application;
										(III)the status of each such application;
										(IV)the name of each entity receiving funds made available pursuant to this section;
										(V)the purpose for which such entity is receiving such funds;
										(VI)each quarterly report submitted by the entity pursuant to this section; and
										(VII)such other information sufficient to allow the public to understand and monitor loans, loan
			 guarantees, insurance, portfolio insurance, and other forms of financing
			 support or risk management provided under this section;
										(vi)to the extent practicable, data maintained under clause (v) shall be used to inform private capital
			 markets, including the development of underwriting standards for the
			 financing of clean energy projects and energy efficiency projects;
									(vii)shall make all financing transactions available for public inspection, including formal annual
			 reviews by both a private auditor and the Comptroller General; and
									(viii)shall at all times be available to receive public comment in writing on the activities of the Bank.
									(B)Protection of confidential business informationTo the extent necessary and appropriate, the Chief Executive Officer may redact any information
			 regarding applicants and borrowers to protect confidential business
			 information.
								(13)GuaranteeExcept as provided in section 3102A(e) with respect to Green Bonds, financial support provided by
			 the Bank shall not be fully and unconditionally guaranteed by the United
			 States..
		3.Conforming amendments
			(a)Tax exempt statusSubsection (l) of section 501 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following:
				
					(4)The Green Bank established under section 9801 of title 31, United States Code..
			(b)Wholly owned Government corporationParagraph (3) of section 9101 of title 31, United States Code, is amended by adding at the end the
			 following:
				
					(S)the Green Bank..
			(c)Clerical amendments
				(1)The table of sections for chapter 31 of title 31, United States Code, is amended by inserting after
			 the item relating to section 3102 the following new item:
					
						
							3102A. Green bonds..
				(2)The table of chapters for subtitle VI of title 31, United States Code, is amended by adding at the
			 end the following new item:
					
						
							98.Green Bank9801.
				4.Defer deduction of interest expense related to deferred income
			(a)In generalSection 163 of the Internal Revenue Code of 1986 (relating to deductions for interest expense) is
			 amended by redesignating subsection (n) as subsection (o) and by inserting
			 after subsection (m) the following new subsection:
				
					(n)Deferral of deduction for interest expense related to deferred income
						(1)General ruleIn the case of any taxpayer, the amount of foreign-related interest expense allowed as a deduction
			 under this chapter for any taxable year shall not exceed an amount that
			 bears the same ratio to the sum of the foreign-related interest expense
			 for such year and the deferred foreign-related interest expense as the
			 current inclusion ratio.
						(2)Treatment of deferred deductionsIf, for any taxable year—
							(A)the amount that bears the same ratio to the sum of the foreign-related interest expense for such
			 year and the deferred foreign-related interest expense as the current
			 inclusion ratio, exceeds
							(B)the foreign-related interest expense for such year, there shall be allowed as a deduction for such
			 year an amount equal to the lesser of such excess and the deferred
			 foreign-related interest expense.
							(3)Definitions and special ruleFor purposes of this subsection—
							(A)Foreign-related interest expenseThe term foreign-related interest expense means, for any taxable year, an amount of interest expense for such taxable year allocated and
			 apportioned under sections 861 and 864(e) to income from sources outside
			 the United States which bears the same proportion to such interest expense
			 as the value of all stock held by the taxpayer in all section 902
			 corporations (as defined in section 909(d)(5)) with respect to which the
			 taxpayer meets the ownership requirements of subsection (a) or (b) of
			 section 902 bears to the value of all assets of the taxpayer which
			 generate gross income from sources outside the United States.
							(B)Deferred foreign-related interest expenseThe term deferred foreign-related interest expense means the excess, if any, of the aggregate foreign-related interest expense for all prior taxable
			 years, over the aggregate amount allowed as a deduction under paragraphs
			 (1) and (2) for all prior taxable years.
							(C)Value of assetsExcept as otherwise provided by the Secretary, for purposes of paragraph (3)(A)(i), the value of
			 any asset shall be the amount with respect to such asset used as
			 determined for purposes of allocating and apportioning interest expense
			 under sections 861 and 864(e).
							(D)Current inclusion ratioThe term current inclusion ratio means, with respect to any domestic corporation which meets the ownership requirements of
			 subsection (a) or (b) of section 902 with respect to one or more section
			 902 corporations for any taxable year, the ratio (expressed as a
			 percentage) of—
								(i)the sum of all dividends received by the domestic corporation from a section 902 corporation during
			 the taxable year plus amounts includible in gross income under section
			 951(a) from such section 902 corporation, in each case computed without
			 regard to section 78, divided by
								(ii)the aggregate amount of post-1986 undistributed earnings for the taxable year.
								(E)Aggregate amount of post-1986 undistributed earningsThe term aggregate amount of post-1986 undistributed earnings means, with respect to any domestic corporation which meets the ownership requirements of
			 subsection (a) or (b) of section 902 with respect to one or more section
			 902 corporations, the domestic corporation’s pro rata share of the
			 post-1986 undistributed earnings (as defined in section 902(c)(1)) of all
			 such section 902 corporations.
							(F)Foreign currency conversionFor purposes of determining the current inclusion ratio, and except as otherwise provided by the
			 Secretary, the aggregate amount of post-1986 undistributed earnings for
			 the taxable year shall be determined by translating each section 902
			 corporation’s post-1986 undistributed earnings into dollars using the
			 average exchange rate for such year.
							(4)Treatment of affiliated groupsThe current inclusion ratio of each member of an affiliated group (as defined in section
			 864(e)(5)(A)) shall be determined as if all members of such group were a
			 single corporation.
						(5)Application to separate categories of incomeThis subsection shall be applied separately with respect to the categories of income specified in
			 section 904(d)(1).
						(6)RegulationsThe Secretary may prescribe such regulations or other guidance as is necessary or appropriate to
			 carry out the purposes of this subsection, including regulations or other
			 guidance providing—
							(A)for the proper application of this subsection with respect to changes in ownership of a section 902
			 corporation,
							(B)that certain corporations that otherwise would not be members of the affiliated group will be
			 treated as members of the affiliated group for purposes of this
			 subsection,
							(C)for the proper application of this subsection with respect to the taxpayer’s share of a deficit in
			 earnings and profits of a section 902 corporation,
							(D)for appropriate adjustments to the determination of the value of stock in any section 902
			 corporation for purposes of this subsection or to the foreign-related
			 interest expense to account for income that is subject to tax under
			 section 882(a)(1), and
							(E)for the proper application of this subsection with respect to interest expense that is directly
			 allocable to income with respect to certain assets..
			(b)Effective dateThe amendments made by this section shall apply to taxable years beginning on or after January 1,
			 2015.
			
